DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter

Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-7 are allowed. Independent claim 1 is directed toward a cross-media retrieval method, based on deep semantic space, comprising: mining semantic information on cross-media retrieval by simulating a perception process of a person for the image, to accomplish cross-media retrieval, which comprises a feature generation process and a sematic space learning process.
The closest prior art of record of Zhou et al., (AU 2019101138 A4) teach a cross-media retrieval system. It is a system that includes an image recognition system, a text recognition system, and a voice transformation system based on deep learning. This invention consists of the following steps: Firstly, gathering a sufficient number of pictures and texts from the Internet. Secondly, the data set having been selected and preprocessed is divided into training set, validate set, and test set. Putting the training set of data into the neural network in batches. By constantly adjusting the parameters of the network such as the base learning rate, the model will continually be improved by the computer. Then put the data into the validate set and the test set to examine the model we build. Finally, get a model that reaches the expectation which can realize interaction of image and text. In brief, this invention can automatically recognize various kinds of road condition and convey information to the people simultaneously. Zhou et al., teach LSTM technique (see page 4, paragraph 2) and semantic layers and image layers(pages 7-10). 
However, the cited prior art of Zhou et al., does not teach the claimed simulating the human sensing process and exploring rich semantic information in the cross-media retrieval to achieve cross-media retrieval; comprising feature generation and semantic space learning processes; in feature generation, extracting  text and image features, separately; using a CNN-LSTM to extract to obtain feature vectors of training and testing images; using a file topic generation model LDA to extract vectors of training and testing texts; in the semantic space learning process, constructing an MSF-DNN on the basis of semantic space learning of an image for semantic space learning, and constructing a text semantic network TextNet for semantic space learning; and calculating the similarity between the image and the text by means of a similarity measurement method to perform cross-media retrieval. Therefore, claim 1 as well as  dependent claim 2-7  are deemed allowable over cited prior art of record.  None of the other cited prior art fairly teaches or discloses the claimed combination of features. Therefore, claims 1-7 are deemed allowable over cited prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached form PTO-892.

Rangan et al., (US 2012/0209847 A1) teach  a semantic space associated with a corpus of electronically stored information (ESI) may be created and used for concept searches. Documents (and any other objects in the ESI, in general) may be represented as vectors in the semantic space. Vectors may correspond to identifiers, such as, for example, indexed terms. The semantic space for a corpus of ESI can be used in information filtering, information retrieval, indexing, and relevancy rankings.

Wang (US 2021/0125050 A1) teaches an comprising at least one processing core, at least one memory including computer program code, at least one memory and the computer program code being configured to, with at least one processing core, cause the apparatus at least to obtain, from a first sequential input (102), a first output from a first recurrent neural network, the first sequential input being of a first modality, obtain, from a second sequential input (103), a second output from a second recurrent neural network, the second sequential input being of a second modality, and process the first output and the second output to obtain a correlation of the first and second sequential inputs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658